NUMBER 13-14-00372-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

CURTIS ALLEN GARRISON,                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                   Appellee.


                   On appeal from the 163rd District Court
                         of Orange County, Texas.


                         MEMORANDUM OPINION
              Before Justices Rodriguez, Garza and Longoria
                Memorandum Opinion by Justice Longoria

      Appellant Curtis Allen Garrison was convicted by a jury of capital murder and

sentenced to life imprisonment. See TEX. PENAL CODE ANN. § 19.03(a)(7)(A) (West,

Westlaw through Chapter 46, 2015 R.S.). By one issue, appellant claims there was

insufficient evidence to support his conviction. We affirm.
                                       I.      BACKGROUND1

       On November 23, 2012, Aaron Conn and his wife, Summer Conn, drove a maroon

Nissan Maxima to appellant’s house in Vidor, Texas. Cellular phone records admitted at

trial show that the Conns called appellant before arriving at his house. Appellant’s

neighbor, Deborah Bonin, testified that she saw the Conns’ car pass by her house.

Shortly afterwards, Bonin heard a series of gunshots in rapid succession, then saw

appellant’s white van leave the area. Appellant drove to his parents’ home, where he

admitted to them and to his brother that he killed the Conns. Appellant’s mother, Lisa

Garrison, and his brother, Nathan Garrison, testified that they met with Detective Lauren

Kemp at the Orange Police Department and gave her their statements detailing

appellant’s confession that he had killed the Conns.

       During their meeting, other officers went to appellant’s parents’ residence to arrest

appellant. Upon the officers’ arrival, appellant came out of his parents’ residence, told

the officers he was unarmed, and went with them peacefully to the sheriff’s office. The

officers who arrested appellant located his van in the wood line behind his parents’ home.

After police officers detained appellant, other officers entered appellant’s property to

search for the Conns and anyone else who may have needed medical attention.

       At appellant’s residence, officers found many different types of spent bullet shell

casings. They observed a water hose running in the driveway, and the front window of

appellant’s trailer home appeared to have bullet holes in it. They also observed wet

boxers and a wet sock in one of the bedrooms inside the house, wet clothes on a burn



       1 This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through Chapter 46, 2015 R.S.).

                                                   2
pile outside, and wet socks in the front yard. Officer Roman Zelgowski testified that he

found several different firearms and boxes of ammunition in the kitchen upon entering

appellant’s home. Outside, Officer Barry Laird saw numerous “junked” cars on the

property and noticed a Nissan Maxima among them. Inside the Maxima, Officer Laird

saw a female body slumped over the front passenger seat and a male body in the back

seat covered by clothes. Both bodies were covered in blood and were identified as Aaron

and Summer Conn. Sergeant Chad Hogan testified that he observed grass around Aaron

Conn’s mouth and underneath his eyes, which he thought indicated that Aaron had been

lying face down on the grass. Both were pronounced dead upon Officer Laird’s discovery.

       Dr. John Wayne performed the autopsies the following morning.         Dr. Wayne

testified that he removed six bullets from Aaron Conn’s body, including two from the top

and back of his head. In total, Aaron Conn sustained 13 gunshot wounds. Dr. Wayne

explained that any one of those wounds could have been fatal. Dr. Wayne also testified

that Summer Conn suffered six gunshot wounds, and he removed two bullets from her

body. One bullet was removed from her mid-brain and the other from the cervical area

of her spine.

       Detectives obtained a search warrant for the interior of appellant’s residence and

discovered four fully loaded firearms on appellant’s pool table—a PW Arms rifle loaded

with 7.62 military-type ammunition and with a bayonet attached, a 12-gauge Mossberg

shotgun loaded with slugs, a .22 Marlin rifle, and a 9 millimeter Kel-Tec handgun. The

detectives also discovered more spent shell casings and spent cartridges from the

shotgun shells. Appellant had a monitoring system inside his home to alert him whenever

someone passed by different locations close to him, such as on his road or his fence.



                                           3
Appellant’s identification card and cellular phone were also obtained during the search,

but no gun was recovered from the Conns or from the Maxima.

       A. Appellant’s Testimony

       Appellant testified in his own defense. Appellant told the court that he and Aaron

had an altercation at appellant’s house the night before the murders. The altercation

started when appellant fired one of his guns through a window in his house because he

heard someone running around his property. According to appellant, that person turned

out to be Aaron, who had been staying at appellant’s house the past couple of days with

appellant’s permission. Appellant testified that Aaron and Summer’s history of drug use

worried him, and he had previously prohibited Aaron from letting Summer stay at his

house. Earlier on the same night that appellant fired a gun through his window, he told

Aaron that he had burned Aaron’s clothes and for him not to return to his house. Appellant

claimed that Aaron threatened to kill appellant for burning his clothes, and Summer, who

was waiting in the car, yelled at appellant that she would have “The Compound” kill him

that night. Appellant referred to the “The Compound” as “bad people in Vidor” who “sell

drugs [and] kill people.”

       Appellant testified that the following day, November 23, 2012, Aaron called him to

say he was heading over to appellant’s house. Appellant went out to his yard to work on

his van and took his four fully loaded guns with him. He kept the 9 millimeter Kel-Tec in

his pocket and placed the rest of his guns inside the van. When Aaron arrived with

Summer in the Nissan Maxima, appellant’s dog walked up to the car and attempted to

urinate on one of the tires. Aaron kicked appellant’s dog, and appellant yelled to Aaron

that he was going to “kick his ass.”        Aaron responded by saying, “I’ll kill you,



                                            4
motherfucker.” At this point, appellant testified that he was standing under his carport

close to his van, about “two or three car lengths” away from Aaron and Summer, who

were standing outside their car. After exchanging these verbal threats, appellant testified

that Aaron pulled a knife out of the car. Appellant told Aaron that he “best get in his car

and leave before he [got] shot,” to which Aaron responded that he would make appellant

“eat that gun.” As Aaron began to approach him, appellant grabbed his shotgun and fired

a warning shot into the air. Appellant testified that Aaron and Summer turned around to

get back in their car, and he heard Aaron tell Summer, “Help me kill this motherfucker.”

Appellant testified that he saw Summer sitting in the passenger’s seat of the car and

observed her reach into the floorboard and fumble with something in her hands. Appellant

testified that he believed Summer may have had a gun, so he “didn’t take no chances”

and “unloaded everything [he] had on that car.”

       Appellant testified that he began shooting from the carport “in the general direction”

of Aaron and Summer and completely emptied the shotgun, which held eight slugs. He

threw the empty shotgun on the ground, pulled the 9 millimeter Kel-Tec out from his

pocket, and shot all the 9 millimeter bullets from the carport. After unloading the Kel-Tec,

he picked up the PW Arms rifle and began shooting from various points as he moved

towards the car. Appellant claimed that he saw Aaron ducking and leaning over the

passenger’s side of the car as if he were reaching for something. Appellant testified that

Summer was sitting in the passenger’s seat of the car, and he shot the PW in her direction

because he was trying to kill Aaron. He told Aaron to show his hands, even though Aaron

had already been shot and Summer appeared to be dead. Aaron did not show appellant

his hands, and appellant fired another shot. Appellant testified that he shot the PW at the



                                             5
driver’s side door where Aaron appeared to be taking cover, with half of his body inside

the car and his legs lying outside the car. Appellant once again asked Aaron to show his

hands, then shot Aaron in the leg when he failed to comply with appellant’s instruction.

Appellant testified that he still felt threatened by Aaron at this point because Aaron kept

trying to get up and would not stay down on the ground. Appellant said Aaron “kept trying

to get up, so that’s when I got my .22 and shot him in the back of the head” while Aaron

was lying face down on the ground.

       Appellant testified that he then picked his guns up off the ground and reloaded

them because he believed that more people were coming after him. After deciding he

wanted to go to his parents’ house, appellant decided to first move Summer’s car because

it was parked behind his van and blocked his exit. Appellant moved clothes out of the

backseat of the car, pulled Aaron’s corpse by his arms and into the backseat of the

Maxima, then threw the clothes back on top of Aaron’s body. He put a seatbelt around

Summer so that her body would not slide towards him when moving the car. Appellant

crashed the Maxima into another vehicle on his property because the Maxima’s brakes

did not work. He then crawled out of the driver’s side window and rinsed his body off with

the water hose. However, appellant claimed he did not know how the wet boxers or wet

socks ended up inside his house, on his driveway, and on the burn pile in his yard.

       After arriving at his parents’ house, appellant parked his van in the backyard where

it would be out of sight in case “an army” came after him, because people around town

knew what kind of vehicle he drove. Appellant told his parents he had killed the Conns,

but he did not tell his parents or his brother that he shot Aaron and Summer because he

was concerned for his safety. Nor did appellant tell them that Aaron had pulled a knife



                                            6
on him and that Summer had threatened to kill him. Appellant’s brother testified at trial

that when he asked appellant if Aaron had been armed, appellant answered, “Not that I

know of.” Furthermore, appellant’s brother testified that, when questioning appellant on

what he planned to do with the bodies, appellant said that he, “Thought about going to a

river.” A jury found appellant guilty of capital murder, and appellant was automatically

sentenced to life imprisonment. See TEX. PENAL CODE ANN. § 12.31(b) (West, Westlaw

through Chapter 46, 2015 R.S.).

                                     II.    DISCUSSION

       Appellant asserts that the evidence is legally insufficient to support a finding

beyond a reasonable doubt that he intentionally caused the deaths of Aaron and Summer

Conn because he was acting in self-defense.

       A. Standard of Review and the Applicable Law

       The standard for reviewing the existence of legally sufficient evidence is whether,

after viewing all the evidence in the light most favorable to the jury’s verdict, any rational

trier of fact could have found all the essential elements of the charged offense beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). Every single fact

presented does not have to point directly and independently to the defendant’s guilt; it is

sufficient if the conclusion drawn is reasonable by the cumulative effect of all the

incriminating circumstances. Sorells v. State, 343 S.W.3d 152, 155 (Tex. Crim. App.

2011). The standard of review is the same for both direct and circumstantial evidence.

Id. Furthermore, the jury serves as the exclusive judge of the facts, the credibility of the

witnesses, and the weight given to the witnesses’ testimony. Adames v. State, 353
S.W.3d 854, 860 (Tex. Crim. App. 2011). The jury may believe all, some, or none of the



                                              7
testimony presented. Williams v. State, 226 S.W.3d 611, 615 (Tex. App.—Houston [1st

Dist.] 2007, no pet.). In our review, we must uphold the jury’s verdict unless it is irrational

or it is not supported by more than a mere modicum of evidence. Gomez v. State, 234
S.W.3d 696, 702 (Tex. App.—Amarillo 2007, no pet.).

       We measure the legal sufficiency of the evidence against the elements of the

offense as defined by a hypothetically correct jury charge. Byrd v. State, 336 S.W.3d
242, 246 (Tex. Crim. App. 2011).         A hypothetically correct jury charge is one that

accurately sets out the law, is authorized by the indictment, does not unnecessarily

increase the State’s burden of proof or restrain the State’s theory of criminal responsibility,

and adequately describes the particular offense for which the defendant was tried. Id.

Here, the State was required to prove that appellant murdered Aaron and Summer Conn

during the same criminal transaction. See TEX. PENAL CODE ANN. § 19.03(a)(7)(A). A

person commits murder if he “intentionally or knowingly causes the death of an individual.”

See id. § 19.02(b)(1).

       The appellant had the burden of producing some evidence to support his claim of

self-defense. Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003). The State

does not have to produce evidence to refute the self-defense claim, but must always

prove its case beyond a reasonable doubt. Id.; see Brecheen v. State, 372 S.W.3d 706,

707–08 (Tex. App.—Eastland 2012, pet. ref'd). A person is justified in using deadly force

against another if he reasonably believes the force was immediately necessary to protect

himself against the other’s use or attempted use of unlawful force. See TEX. PENAL CODE

ANN. § 9.31 (West, Westlaw through Chapter 46, 2015 R.S.). Texas Penal Code sections

9.31 and 9.32 define when an actor’s belief that the force was immediately necessary is



                                              8
presumed to be reasonable. Id., § 9.32 (West, Westlaw through Chapter 46 2015 R.S.).

The use of force against another is not justified in response to verbal provocation alone.

Id. §§ 9.31, 9.32; see Graves v. State, 452 S.W.3d 907, 911 (Tex. App.—Texarkana 2014,

pet. ref’d.). The issue of self-defense is a fact issue to be determined by the jury, which

is free to accept or reject it, as they are with all the evidence. Harrod v. State, 203 S.W.3d
622, 627 (Tex. App.—Dallas 2006, no pet.).

       B. Analysis

       Appellant argues that the evidence is legally insufficient to support his conviction

and prove that he acted in self-defense. He argues that the evidence established that he

feared for his life when Aaron and Summer Conn came onto his property and threatened

him. Furthermore, he was afraid that Summer was involved with “The Compound” and

“The Compound” was going to come after him. This fear was based on the altercation

from the previous night and a story Aaron had told appellant about participating in the

murder of a man who was put into a wood chipper. Appellant contends that he had a

reasonable fear for his life, and pure fear took over when Aaron threatened to kill him.

Thus, he was justified in killing Aaron and Summer Conn when they showed up at his

house. However, appellant’s testimony alone will not conclusively prove self-defense as

a matter of law because the jury is the judge of all of the evidence. See London v. State,

325 S.W.3d 197, 203 (Tex. App.—Dallas 2008, pet. ref’d.) (stating that the evidence was

legally sufficient to convict appellant of murder despite his testimony when he shot

multiple times at the victim who was driving away and no gun from the victim was ever

found).




                                              9
      By his own admission, appellant did not call the police when he learned that Aaron

and Summer were heading to his home. Once appellant fired his first warning shot, Aaron

and Summer both turned to get back in their car. Appellant does not dispute that neither

Conn attempted to approach him after the first warning shot. Furthermore, appellant

testified that the Conns were both about “two or three car lengths” away from him and

never any closer to him than that. Appellant did not mention during his testimony any

other circumstance that would indicate that using deadly force was immediately

necessary. See TEX. PENAL CODE ANN. § 9.31. Appellant testified in court that he felt

“panic” due to his “concern that [Aaron and Summer] were getting a gun.” He testified

that even though Aaron “was shot in the leg and was laying on the ground,” Aaron still

had a knife in his hand and appellant “could have easily got stabbed.”

      Appellant testified that he recognized that Summer was dead in the passenger’s

seat of the car, but he continued to shoot “in the general direction” of the car. He also

testified in open court that he shot Aaron in the head when Aaron was lying face down on

the ground because appellant claimed he still felt threatened by him. Given that Aaron

was facing the ground and appellant saw that his leg, among other parts of his body, had

already been shot, the jury was entitled to conclude that his belief that deadly force was

immediately necessary was unreasonable. See Kirk v. State, 421 S.W.3d 772, 781 (Tex.

App.—Fort Worth 2014, pet. ref’d.) (holding that the evidence was sufficient for a jury to

find against the appellant on the issue of self-defense beyond a reasonable doubt

because appellant shot one of the victims in the back of his ear when he was falling to

the ground or already on the ground). Furthermore, appellant’s own testimony that he

walked up to Aaron after he had already shot him and fired a final shot into the back of



                                           10
his head, if believed by the jury, is further evidence negating his claim of self-defense.

See Johnson v. State, 452 S.W.3d 398, 404 (Tex. App.—Amarillo 2014, pet. ref’d.)

(finding that evidence that appellant walked up to the victim after shooting him once and

shot the victim a second time in the back while he lay on the floor negated self-defense if

believed by the jury); Smith v. State, 355 S.W.3d 138, 147 (Tex. App.—Houston [1st Dist.]

2011, pet. ref’d.).

       Furthermore, appellant left his home shortly after killing the Conns and again failed

to call the police. Flight from the scene of an offense is circumstantial evidence from

which a jury may infer guilt. See Miller v. State, 177 S.W.3d 177, 184 (Tex. App.—

Houston [1st Dist.] 2005, pet. ref’d) (stating that flight of the appellant, who claimed self-

defense, immediately after a shooting constituted circumstantial evidence of his guilt).

Appellant never told his parents or his brother that he killed the Conns because he feared

for his safety. Although appellant testified that Aaron had pulled out a knife when he

showed up at appellant’s house, when Nathan asked him if the Conns were armed,

appellant replied: “Not that I know of.” Furthermore, Nathan testified that when he asked

appellant why he killed the Conns, appellant answered, “[Aaron] was talking shit and said

he was going to feed [me my] own bullets.” Nathan gave two statements to the Orange

Police Department about appellant’s confession, but did not mention that appellant told

them about Aaron’s threat until trial. Neither appellant’s mother nor his brother told the

police that appellant told them that he killed the Conns because he was concerned about

his safety.

       Based on the foregoing, we hold that a rational jury could have rejected appellant’s

self-defense claim and found beyond a reasonable doubt that appellant intentionally and



                                             11
knowingly caused the deaths of both Aaron and Summer Conn during the same criminal

transaction. See TEX. PENAL CODE ANN. § 19.03(a)(7)(A); see also Saxton v. State, 804
S.W.2d 910, 914 (Tex. Crim. App. 1991). Under the facts of this case, we conclude that

the evidence was legally sufficient to uphold appellant’s conviction. Appellant’s sole issue

is overruled.

                                   III.    CONCLUSION

       We affirm the judgment of the trial court.


                                                    NORA L. LONGORIA
                                                    Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of July, 2015.




                                            12